CAMPBELL, P. J.,
Defendant, a Maryland resident, was convicted of a violation of section 1002(b)(4) of The Vehicle Code of April 29, 1959, P. L. 58; 54 miles in a 35-mile zone. On May 27, 1969, the Secretary of Revenue suspended his privilege to operate in Pennsylvania for a period of two months as provided in section 618(d).
Defendant has appealed for the following reasons:
*3401. As a nonresident, he was suspended from driving in Pennsylvania for two months for driving 19 miles per hour over the speed limit. As a resident, under section 619.1, for a like offense, he would have received six points and 15 days suspension. This Constitutes discrimination and violates article IV, sec. 2, of the United States Constitution.
2. Defendant is a salesman and is in need of his license, and his period of suspension is excessive, arbitrary, capricious and void.
The facts were stipulated. The sole question involved is a legal one. Does the point system apply? The Commonwealth contends that it does not and that, therefore, the secretary’s action was proper.
We are convinced that the point system does not apply. It was established January 24, 1966; 75 PS §619.1. It applies to all persons licensed under section 601 of the code: 75 PS §601. Nonresidents are exempt from licensing in Pennsylvania (75 PS §603) and thus are not covered by section 601.
We believe this to be the intention of the legislature from the very wording of section 619.1, in which it indicates that the secretary is to retain his powers and duties of revocation and suspension under section 618. Section 618(d) is the very section under which the secretary acted.
We find no constitutional violation. Obviously, it would be impractical to enforce the point system with nonresidents. The resident, in addition to receiving a shorter period of suspension, also would receive six points, which might, under some circumstances, be a more severe penalty, the points at a future time may cause an additional suspension.
Defendant’s appeal is denied, and the order of the Secretary of Revenue is affirmed. Costs to be paid by defendant.